PER CURIAM.
Colin Muir, the former husband, appeals from an order establishing and requiring him to pay alimony arrearages and attorney’s fees to his former wife, Carol Ann Muir. In a related case, Muir v. Muir, No. 5D05-1998, 925 So.2d 356, 2006 WL 435728 (Fla. 5th DCA Feb.24, 2006), we reversed the trial court’s methodology employed to calculate the alimony arrearage. For that same reason, the arrearage in this case must be reversed and reconsidered in light of our earlier Muir opinion.
REVERSED AND REMANDED.
ORFINGER, TORPY and LAWSON, JJ., concur.